Citation Nr: 0216188
Decision Date: 11/12/02	Archive Date: 02/07/03

DOCKET NO. 99-16 961               DATE  NOV 12, 2002

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Winston-Salem, North Carolina

THE ISSUES

1. Entitlement to an effective date earlier than March 26, 2002,
for service connection for the cause of the veteran's death.

2. Entitlement to an effective date earlier than March 26, 2002,
for service connection for Dependents' Educational Assistance (DEA)
under the provisions of 38 U.S.C.A. Chapter 35.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel

INTRODUCTION

The veteran had active service from July 1945 to October 1948. The
appellant is the veteran's widow.

This appeal came to the Board of Veterans' Appeals (Board) from a
RO rating decision that denied service connection for the cause of
the veteran's death and eligibility to DEA. In December 2000, the
Board remanded the case to the RO for additional development.

In a March 2002 RO rating decision, service connection for the
cause of the veteran's death and eligibility to DEA was granted,
effective from March 26, 2002. Hence, those issues are no longer
for appellate consideration.

The appellant now disagrees with the effective date assigned for
the cause of the veteran's death and eligibility for DEA. She
maintains that those claims should be effective from 1995 when she
submitted her original claim. The Board has classified the issues
for consideration as shown on the first page of this decision.

FINDINGS OF FACT

1. The appellant's original claim for Dependency and Indemnity
Compensation based on service connection for the cause of the
veteran's death and DEA was received in 1995.

-2-

2. The record shows that the veteran was present at Operations
CROSSROADS, that he was a regular smoker, that a scientific dose
reconstruction indicates that he would have received a probable
dose of 0.578 rem gamma, and that he died n December 1988 from
pneumonia due to left lung carcinoma.

3. A memorandum from a representative of the VA Under Secretary of
Health in February 1997 contains the opinion that it is unlikely
that the veteran's lung cancer can be attributed to exposure to
ionizing radiation in service.

4. VA regulations were amended, effective on March 26, 2002, adding
lung cancers to the list of diseases that may be service connected
on a presumptive, basis for a "radiation-exposed veteran".

5. The March 2002 RO rating decision granted service connection for
the cause of the veteran's death and eligibility for DEA, effective
from March 26, 2002.

6. There is no basis in the record for entitlement to service
connection for the cause of the veteran's death and eligibility for
DEA prior to March 26, 2002.

CONCLUSION OF LAW

The criteria for an effective date earlier than March 26, 2002, for
service connection for the cause of the veteran's death and
eligibility for DEA are not met. 38 U.S.C.A. 5110 (West 1991 &
Supp. 2002); 38 C.F.R. 3.114, 3.400 (2002).

-3-

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 5100,
5103, 5103A, 5107, and 5126, and codified as amended at 5102, 5103,
5106 and 5107 (West 1991 & Supp. 2002)) redefined VA's duty to
assist a claimant in the development of a claim. Guidelines for the
implementation of the VCAA that amended VA regulations were
published in the Federal Register in August 2001. 66 Fed. Reg.
45620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 3.102,
3.156(a), 3.159, and 3.326(a) (2002)). The Board finds that all
relevant evidence has been obtained with regard to the appellant's
claims for earlier effective dates for the cause of the veteran's
death and eligibility for DEA, and that the requirements of the
VCAA have in effect been satisfied.

The appellant and her representative have been provided with a
supplemental statement of the case that discusses the pertinent
evidence, and the laws and regulations related to the claims, that
essentially notifies them of the evidence needed by the appellant
to prevail on the claims. There is no identified evidence that has
not been accounted for and the appellant's representative has been
given the opportunity to submit written argument. In a May 2001
letter, the RO notified the appellant of the evidence needed to
substantiate her claims. This letter gave notice of what evidence
the appellant needed to submit and what evidence VA would try to
obtain.

Under the circumstances, the Board finds that the appellant has
been provided with adequate notice of the evidence needed to
successfully prove her claims and that there is no prejudice to her
by appellate consideration of the claims at this time without a
prior remand of the case to the RO for providing additional
assistance to her in the development of the claims as required by
the VCAA or to give the representative another opportunity to
present additional evidence and/or argument.

-4-

Bernard v. Brown, 4 Vet. App. 3 84 (1993). See also Karnas v.
Derwinski, 1 Vet. App. 308 (1991). In this case, the extensive
record on appeal demonstrates the futility of any further
evidentiary development and that there is no reasonable possibility
that further assistance would aid her in substantiating her claims.
Hence, no further assistance to the appellant is required to
fulfill VA's duty to assist her in the development of the claims.
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15
Vet. App. 143 (2001).

A. Factual Background

The veteran had active service from July 1945 to October 1948. The
appellant is the veteran's widow.

A longitudinal review of the record notes that the relevant
evidence may be briefly summarized. Service documents reveal that
the veteran was present at Operation CROSSROADS and that a
scientific dose reconstruction indicated he would have received a
probable dose of 0.578 rem gamma. Private medical records show/
that the veteran developed lung cancer in 1988 and that he was a
regular smoker. A death certificate shows that he died in December
1988 of pneumonia due to left lung carcinoma. In 1995, the
appellant submitted her original claim for Dependency and Indemnity
Compensation and other related benefits based on service connection
for the cause of the veteran's death. A memorandum dated in
February 1997 from a representative of the VA Under Secretary for
Health notes that calculation in scientific literature reveals that
exposure to 25.5 rads or less at age 18 in a known, regular smoker
provides a 99 percent credibility that there is no reasonable
possibility that it is as likely as not that the veteran's cancer
was related to exposure to ionizing radiation, and contains the
opinion that it is unlikely that the veteran's lung cancer can be
attributed to exposure to ionizing radiation in service.

-5-

In 2002, VA regulations were amended to add lung cancer to the list
of disease that may be presumptively service connected for a
"radiation-exposed veteran", effective from March 26, 2002. The
March 2002 RO rating decision granted service connection for the
cause of the veteran's death and eligibility for DEA, effective
from March 26, 2002.

After the February 1997 memorandum from the representative of the
VA Under Secretary for Health, the appellant submitted additional
private medical reports of the veteran's treatment in 1988 and lay
evidence regarding Operations CROSSROADS.

B. Legal Analysis

In order to establish service connection for a disability, the
evidence must demonstrate the presence of it and that it resulted
from disease or injury incurred in or aggravated by service. 38
U.S.C.A. 1110, 1131 (West 1991); 38 C.F.R. 3.303 (2002).

Where a malignant tumor becomes manifest to a degree of 10 percent
within one year from date of termination of active service, it
shall be presumed to have been incurred in active service. 38
U.S.C.A. 1101, 1112, 1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
3.307, 3.309 (2002).

Service connection may be granted for a disease based on ionizing
radiation exposure in service when there is medical evidence
linking it to such incident. Combee v. Brown, 34 F. 3d 1039 (Fed.
Cir. 1994). In the absence of competent medical evidence linking a
disability to service, diseases specific to radiation- exposed
veterans, such as various forms of cancers, listed under 38 C.F.R.
3.309(d) (2002) will be presumed to have been incurred in active
service if the veteran participated in a "radiation risk activity"
such as onsite participation in an

- 6 -

atmospheric nuclear test. 38 C.F.R. 3.309(d)(3)(ii). Other
"radiogenic" diseases, such as various forms of cancer, listed
under 38 C.F.R. 3.311(b) (2001) found 5 years or more after service
in an ionizing radiation exposed veteran may be service- connected
if the VA Under Secretary for Benefits, who may request an advisory
medical opinion from the VA Under Secretary for Health, determines
that they are related to ionizing radiation exposure while in
service or if they are otherwise linked medically and
scientifically to ionizing radiation exposure while in service.

The term "radiation-exposed veteran" means either a veteran who
while serving on active duty, or an individual who while a member
of a reserve component of the Armed Forces during a period of
active duty for training or inactive duty for training participated
in a radiation-risk activity. The term "radiation-risk activity"
includes the occupation of Hiroshima or Nagasaki, Japan, by United
States forces during the period beginning on August 6, 1945, and
ending on July 1, 1946. The term "occupation of Hiroshima or
Nagasaki, Japan, by United States forces" means official military
duties within 10 miles of the city limits of either Hiroshima or
Nagasaki, Japan, which were required to perform or support military
occupation functions such as occupation of territory, control of
the population, stabilization of the government, demilitarization
of the Japanese military, rehabilitation of the infrastructure or
deactivation and conversion of war plants or materials. 38 C.F.R.
3.309(d)(3)(i),(ii)(B),and (vi).

To establish service connection for the cause of the veteran's
death, the evidence must show that disability incurred in or
aggravated by service either caused or contributed substantially or
materially to cause death. For a service-connected disability to be
the cause of death, it must singly or with some other condition be
the immediate or underlying cause or be etiologically related. For
a service- connected disability to constitute a contributory cause,
it is not sufficient to show that it casually shared in producing
death, but rather, it must be shown that there

-7-

was a causal connection. 38 U.S.C.A. 1310 (West 1991); 38 C.F.R.
3.312 (2002).

Unless specifically provided otherwise, the effective date of an
award based on a claim for dependency and indemnity compensation
shall be fixed in accordance with the facts found, but shall not be
earlier than the date of receipt of application therefor. The
effective date of an award of dependency and indemnity compensation
for which application is received within one year from the date of
death shall be the first day of the month in which the death
occurred. 38 U.S.C.A. 5110(a),(d)(1); 3.400(c)(2).

The effective date of award of dependency and indemnity
compensation based on change of law or administrative issue shall
be in accordance with the facts found, but shall not be earlier
than the effective date of the act or administrative issue. If a
claim is reviewed on the initiative of VA within one year from the
effective date of the law or VA issue, or at the request of a
claimant received within one year from that date, benefits may be
authorized from the effective date of the law or VA issue. If a
claim is reviewed on the initiative of VA more than one year after
the effective date of the law or VA issue, benefits may be
authorized for a period of one year prior to the date of
administrative determination of entitlement. If a claim is reviewed
at the request of the claimant more than one year after the
effective date of the law or VA issue, benefits may be authorized
for a period of one year prior to the date of receipt of such
request. 38 U.S.C.A. 5110(g); 38 C.F.R. 3.114(a)(1),(2),(3).

In this case, the record reveals that a representative of the VA
Under Secretary of Health reviewed the evidence in the veteran's
case and determined that it was unlikely that his lung cancer could
be attributed to exposure to ionizing radiation. That opinion is
supported by the evidence of record and the appellant is not
entitled to service connection for the cause of the veteran's death
or eligibility for DEA

-8-

prior to March 26, 2002, the date VA regulations were amended to
add lung cancer to the list of diseases that may be presumptively
service connected for "radiation- exposed veterans". 38 C.F.R.
3.114.

The Board recognizes that additional evidence has been received
concerning the veteran's treatment for lung cancer and lay evidence
regarding Operations CROSSROADS after the opinion was received from
the representative of the VA Under Secretary for Health, but no
evidence has been received that tends to alter the premises of that
opinion. Under the circumstances, it is unnecessary to send the
case to a representative of the VA Under Secretary of Benefits in
order to obtain another opinion as to whether or not the appellant
is entitled to service connection for the cause of the veteran's
death based on service connection of the veteran's lung cancer
under the provisions of 38 C.F.R. 3.311 (2002).

The record does not show that the veteran had a permanent and total
disability rating in effect for any service-connected disability at
the time of death, nor is there any evidence that he was totally
disabled due to service connected disability when he died. Hence,
the appellant was not eligible for DEA until service connection was
granted for the cause of his death. 38 U.S.C.A. 3501 (West 1991 &
Supp. 2002).

In view of the above, the Board finds that the preponderance of the
evidence is against the appellant's claims for earlier effective
dates for service connection for the cause of the veteran's death
and eligibility for DEA. Hence, the claims are denied.

The benefit of the doubt doctrine is not for application because
the preponderance of the evidence is against the claims. 38
U.S.C.A. 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

- 9 -

ORDER

An effective date earlier than March 26, 2002, for service
connection for the cause of the veteran's death is denied.

An effective date earlier than March 26, 2002, for eligibility for
DEA is denied.

J. E. Day 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
Stat@s Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. In
the section entitled "Representation before VA," filing a "Notice
of Disagreement with respect to the claim on or after November 18,
1988" is no longer a condition for an attorney-at-law or a VA
accredited agent to charge you a fee for representing you.

10 -



